Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. D.H.R. Sarma on 1 March 2022.

The application has been amended as follows: in the claims, please amend claim 3 as follows.
(Currently amended) A film comprising recrystallized gallium-doped zinc oxide:
wherein the film is formed by subjecting a gallium-doped zinc oxide film deposited by pulsed laser deposition technique to 10 to 50 pulses of ultraviolet laser beam,
wherein the film contains a recrystallized grain structure on its surface, wherein grains of the recrystallized grain structure of the film contain nanoparticles and exhibit textured crystal orientation, and wherein grain boundaries between the nanoparticles of the grains are faceted, and
wherein the film has a surface roughness in the range of 0.9-2.5 nm.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 2, 8, and 9, directed to Invention I non-elected without traverse.  Accordingly, claims 1, 2, 8, and 9 have been cancelled.

Reasons for Allowance
Claims 3-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 3.  Specifically, as amended, claim 3 requires a previously deposited Ga:ZnO film to be subjected to 10 to 50 pulses of ultraviolet laser beam (to induce recrystallization).  The number of pulses results in a material difference in the recrystallization process, due to different amount of heat imparted to the previously deposited Ga:ZnO film.  Although the combination of the previously cited Chen and Nian references teaches subjecting a deposited doped oxide film to a number of ultraviolet laser beam pulses, at best, the number of pulses is that person having ordinary skill in the art would understand to be applicable would be 100 to 200 pulses (as opposed to the 10 to 50 pulses as instantly claimed).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to doped zinc oxide films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781